—In an action, inter alia, to recover damages for fraud and professional malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Gammer, J.), dated December 21, 2001, as granted those branches of the defendant’s motion which were to dismiss their claims alleging fraud and professional malpractice.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the plaintiffs’ claims alleging fraud and professional malpractice for failure to state a cause of action (see CPLR 3211 [a] [7]; 3016 [b]; Cohen v Houseconnect Realty Corp., 289 AD2d 277; Georgetown Mews Owners’ Corp. v Campus Assoc., 289 AD2d 376). Feuerstein, J.P., Smith, O’Brien and Goldstein, JJ., concur.